Citation Nr: 1418635	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 60 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.K.


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from the December 2009 rating decision from the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a January 2012 videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in Reno, Nevada.  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected asthma has not been shown to be productive of FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, nor did it require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A July 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his asthma during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2013).  The Veteran has not requested that the VA attempt to obtain any private treatment records and has clearly stated he only receives treatment for his condition from the VA.  See June 19, 2009 VA Form 21-4138 and January 2012 Board hearing.  The record does not show and the Veteran has not indicated he receives Social Security Administration (SSA) disability benefits.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2013).

The Veteran has been afforded a VA examination most recently in November 2011.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The November 2011 VA examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  The Board notes the Veteran has argued his pulmonary function testing has not accurately reflected the severity of his condition, as discussed in further detail below.  However, there is nothing to indicate the testing was inaccurate or improperly performed.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 [bronchial asthma] (2013). Diagnostic Code 6602 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case [asthma].  Neither the Veteran nor his attorney has suggested or requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6602. 

Under the criteria for Code 6602, a 60 percent rating is assigned for bronchial asthma productive of FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for bronchial asthma productive of FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2013).  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2013).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2013).

Factual Background 

The Veteran contends his asthma warrants a rating in excess of 60 percent.  

VA treatment records from April 2009 to January 2012 contain multiple complaints of asthma exacerbations, upper respiratory infections and acute bronchitis.  The Veteran's post bronchodilator pulmonary function testing in April 2009 was FEV-1 65.4 percent predicted and FEV-1/FVC 54 percent.  In March 2010, post bronchodilator pulmonary function testing in was FEV-1 43.6 percent predicted and FEV-1/FVC 58 percent.  In March 2010, the Veteran's primary care medical professional recommended the Veteran be considered for an increased rating based on a worsening of symptoms.  The medical professional noted the Veteran had more frequent asthma flare ups with wheezing episodes three or four times per week and he had wheezing with minimal exertion.   

The Veteran was afforded a VA examination most recently in November 2011.  Post-bronchodilator pulmonary function testing revealed FEV-1 66.5 percent and FEV-1/FVC of 58 percent.  The Veteran's asthma, not bronchitis, was dominant in limiting the Veteran's pulmonary function.  FEV-1 most accurately reflected the Veteran's current pulmonary function.  The Veteran required intermittent courses or bursts of systemic corticosteroids and had required two within the year prior to the examination.  The Veteran had less than monthly physician visits for required care of exacerbations.  The examiner noted the Veteran occasionally went to the emergency department for an IV corticosteroid and nebulizer treatment and his last visit for the treatment had been in March 2011.  The VA examiner noted the Veteran had an average of two asthma attacks per week but did not have respiratory failure.  The Veteran had regularly been using a long acting inhaled corticosteroid and a long acting bronchodilator.  In spite of the inhaled medications he used a rescue inhaler four to five times daily.  In addition, he used a nebulizer on average several times per week.  His last emergency department visit had been in March 2011.  

The Veteran reported symptoms to the 2011 VA examiner.  He coughed clear mucous 20 times per day and the mucous sometimes turned green.  When mucous turned green he took antibiotics; this was consistent with bronchitis.  Overall, his actual asthma episodes tended to last longer than at his November 2009 VA examination, discussed below.  The Veteran's asthma was triggered by: cold winter air, exertional asthma (walking up stairs, walking too fast), second hand smoke, pet dander and sports.  The examiner noted his triggers remained the same as in the November 2009 VA examination.  The Veteran reported his work was affected because he had to work more on the "office side" of recruiting rather than going out into the field, especially in the winter.  The Veteran minimally left the office in the winter as a practical restriction to lessen the risk of setting off his asthma.  

The Veteran was afforded an earlier VA examination in November 2009.  The Veteran was provided a diagnosis of bronchial asthma in the obstructive respiratory category. The VA examiner explained the Veteran had an unusual pattern of respiratory complaints that fit more into the category of a bronchitis type of chronic obstructive pulmonary disorder rather than asthma.  The Veteran did not have hyperexpansion on x-ray but had consistent obstructive disease on pulmonary function testing.  However, there was an episodic component and pulmonary function testing which revealed much more obstruction in January 2006 than in April or August 2009.  In April 2009 the Veteran had a good response to a bronchodilator indicating an asthma component.   

Subjective complaints in November 2009 were largely consistent with the November 2011 VA examination, as discussed above.  The Veteran visited urgent care or the emergency room four times for complaints of asthma flares in the year prior to the examination.  Asthma attacks occurred at least three times per week and clinical visits for exacerbations occurred several times per year.  He had been on antibiotics for acute exacerbations of chronic bronchitis three times in the past year prior to the examination.  The Veteran stayed home from work during the four times he was treated with antibiotics and/or prednisone.  The VA examiner noted the general occupational impact was significant due to increased absenteeism during flare ups of bronchitis.   

On physical examination in December 2009 the Veteran had wheezing and dyspnea on moderate exertion.  Pulmonary function testing was noted to have technical difficulties which may have affected the study data.  There was moderately severe airflow obstruction and bronchodilator testing was not ordered or not performed.  It was difficult to assess how much of the Veteran's exertional dyspnea was due to asthma versus deconditioning due to lack of exercise so it was a vicious cycle.  

The Veteran testified in January 2012 and provided written statements in support of his claim.  The Veteran provided testimony stating he believed he was entitled to an increased rating because he had a reduction in day-to-day activities, increased dosages of medication, and increased symptoms such as more frequent flare ups and respiratory infections requiring antibiotics.  He testified he went to the emergency room for treatment at least eight times in the year prior to the hearing.  His quality of life was reduced because he could not keep up with his young son and his productivity was going downhill.  Tasks such as mowing the lawn, raking leaves, and taking out the trash in cold weather would cause flare ups.  The Veteran reported his job did not require a lot of physical or strenuous work but he did have to take breaks or leave jobs early because he could not breathe.  He has had difficulties at work such as falling asleep on the job which has caused him to be written up or counseled.  The Veteran's employer of seven years assisted him by keeping him out of the field and out of cold weather environments.  

The Veteran contends his pulmonary function testing has not accurately reflected the severity of his condition.  See e.g., January 2012 Board hearing and Veteran's letter dated January 10, 2012.  He contends he sat at pulmonary function testing for more than several hours before the medical professional's attained "useable" or "good enough" results to turn in.  He essentially asserts he had pulmonary tests that were worse but were not recorded because he had such difficulty breathing that the scores were so low they couldn't be put in the results.  

The Veteran's father testified at the January 2012 Board hearing and stated the Veteran had trouble keeping up with his young son.  He observed the Veteran became winded frequently and was often using his inhaler and nebulizer.  

Analysis

Based on the evidence of record, the Board must conclude that a rating in excess of 60 percent is not warranted.  As noted, technical difficulties were experienced during the November 2009 VA examination.  For this reason, the Board finds that examination to be of little probative value.  However, the November 2011 examination (VA treatment records from April 2009 and March 2010) clearly indicated that pulmonary function tests did not demonstrate FEV of less than 40 percent predicted, or, FEV1/FVC of less than 40 percent to warrant a rating of 100 percent.  Despite the Veteran's complaints of continued worsening the Veteran's most recent pulmonary function testing from the November 2011 VA examination more closely approximates criteria for a 30 percent rating under Code 6602.

Additionally, there has been no objective medical evidence of record indicating that the Veteran's bronchial asthma was manifested by more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  The Veteran has reported having several asthmatic attacks per week; however, at no point has there been evidence of respiratory failure.  The evidence shows the Veteran has daily use of long acting inhaled corticosteroids, long acting bronchodilators and a rescue inhaler but there is he has had no use of daily systemic (oral or parental) high dose corticosteroids or immuno-suppressive medications reflected in the record.  

The Board has considered the lay statements from the Veteran and his father regarding the symptoms of his condition.  The Board finds the Veteran and his father's reports of his symptoms to be both competent and credible.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the severity of complex pulmonary process falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The Board notes the Veteran has argued the pulmonary functional testing has not accurately reflected the severity of his condition.  However, there is nothing to indicate the testing was inaccurate or improperly administered and the Veteran does not have the required medical expertise to interpret the results of his pulmonary function testing.  

Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected asthma are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability requires him to take daily medications (however not systemic high dose corticosteroids or immuno-suppressive medications) to include use of an inhaler and to avoid being in situations that exacerbate his condition such as triggers including, cold weather, extertional asthma and allergens.  As discussed above, the 60 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

To the extent the Veteran has contended he has frequent trips to the emergency room, the record does not indicate the Veteran has had any hospitalizations.  The Board has also considered the Veteran's complaints of interference with his employment such as not being able to work in the field during colder months, having to miss work due to respiratory infections and falling asleep at work.  However, the Veteran has remained employed at the same company for the past seven years and the Veteran has not asserted he has had to take significant periods of time off of work.  He has described his work as sedentary in nature.  The Board finds the impact of the Veteran's condition to his work does not constitute a marked interference with employment.   

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 60 percent for bronchial asthma is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


